Exhibit Investor and Media Inquiries: David A. Christiansen (610) 208-3065 dchristiansen@cartech.com CARPENTER PRE-ANNOUNCES FISCAL THIRD QUARTER OPERATING RESULTS Announces conference call and webcast Wyomissing, Pa., April 14, 2008 – Carpenter Technology Corporation (NYSE:CRS) expects to report net income from continuing operations for its fiscal third quarter ended March 31, 2008, in the range of $1.00-$1.05 per diluted share. This range excludes the gain from the $145 million sale of Carpenter’s ceramics businesses that will be recorded in the third quarter results. In the same period a year ago, Carpenter reported record third quarter net income of $1.27 per share, that included comparable net income from continuing operations of $1.22 per share.On January 29, 2008, the Company indicated that its third quarter performance for 2008 might not surpass the exceptionally strong third quarter results of a year ago due to softening U.S. economic conditions. MORE Page 2 / Carpenter Technology Results for the 2008 third quarter reflected reduced demand in Carpenter’s economically sensitive automotive, industrial and consumer end markets, combined with higher operating costs. Demand in the domestic and international energy and aerospace markets continued strong in the third quarter. The Company will release its financial results on Tuesday, April 29, 2008 and host a conference call and webcast at 10:00 a.m., Eastern time, on that day to discuss the results of operations for the quarter ended March 31, 2008. Please call 610-208-2800 for the conference call telephone number and passcode. The webcast will be hosted by Thomson/CCBN and can be accessed at Carpenter Technology's web site at www.cartech.com. The webcast is also being distributed through the Thomson StreetEvents Network to both institutional and individual investors. Individual investors can listen to the call at www.fulldisclosure.com, Thomson/CCBN's individual investor portal, powered by StreetEvents. Institutional investors can access the call via Thomson's password-protected event management site, StreetEvents (www.streetevents.com). Carpenter Technology produces and distributes specialty alloys, including stainless steels, titanium alloys and superalloys, and various engineered products.
